Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on November 18, 2021 and November 29, 2021. Claims 1-32 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (IN 201941016441PS, filed 04/25/2019; IN 201941024163PS, filed 06/18/2019 and IN 201941016441CS, filed 04/17/2020) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 11/18/2021 and 11/29/2021 are acknowledged. With respect to the rejections of claims 1-4, 6-13, 17-20 and 22-29 under 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS on 11/18/2021, pages 12-15) have been fully considered and are persuasive. Accordingly, the previous office action sent on 08/18/2021 has been withdrawn.

Allowable Subject Matter

The Applicants’ amendment/arguments in the outstanding responses filed on 11/18/2021 and 11/29/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed system (claim 17) and method (claim 1) for managing new radio ‘NR’ communication in the electronic device, comprising, among other limitations, the novel and unobvious limitations as “ ... ; and restricting at least one of NR capability and NR measurements of the electronic device, when the monitored at least one condition of the electronic device is satisfied, wherein the at least one condition of the electronic device comprises no mobile data activity, minimal mobile data activity or disabled mobile data” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-16 and 18-32.

6. 	References U.S. 11,178,564; U.S. 11,178,588; U.S. 2015/0038141 and U.S. 2020/0163144 are cited because they are put pertinent to improve the measurement report in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

January 15, 2022